Citation Nr: 0834610	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee lateral 
instability, currently rated at 20 percent.

2.  Entitlement to an increased rating for right knee 
traumatic arthritis, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder 
produces no more than moderate impairment due to instability 
or subluxation.

2.  The veteran's right knee arthritis results in painful 
motion but has not resulted in limitation of flexion to less 
than 45 degrees, or limitation of extension to 5 degrees or 
more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee lateral instability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, sets out VA's duty to notify and 
assist upon receipt of a claim for benefits.  Letters dated 
April 2005 and November 2005 from the RO provided the veteran 
with an explanation of the type of evidence necessary to 
establish an increased rating, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The letters explained that the 
evidence must demonstrate a greater level of disability than 
previously assessed, to establish an increased evaluation.  
These letters also indicated that these findings could be 
supported by statements from the veteran's doctor containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of the examinations 
and tests.  Both the April 2005 and November 2005 letters 
requested the veteran furnish the VA with any treatment dates 
while under VA care.  

The foregoing letters plus the subsequent Statement of the 
Case, issued in January 2007, adequately explained what 
evidence would warrant a higher rating, as required by the 
decision in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  
The Statement of the Case contained the specific rating 
criteria, as well as other relevant regulations.  The 
Statement of the Case explained that medical determinations 
of range of motion and appropriate severity of the injury 
would be considered in assigning a disability rating.  In 
addition, the Statement of the Case provided the veteran 
sufficient information regarding what evidence is considered 
in assigning a disability rating.  Although the information 
contained in the April 2005 and November 2005 letters and the 
Statement of the Case was not provided prior to the February 
2006 rating decision on appeal, the Board finds that this did 
not result in any prejudice to the veteran, as the veteran 
has been allowed an opportunity to submit evidence (which he 
did not).  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed, and any error in the manner or timing of the notice 
provided is harmless.   

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded VA examinations, his treatment records have 
been obtained, and he has declined a hearing concerning this 
claim.  Additionally, the veteran has not identified any 
medical records which have not been obtained.  Based on these 
facts, the Board finds all reasonable efforts were made by 
the VA to obtain evidence necessary to establish an increased 
rating, so the VA has no outstanding duty to provide further 
assistance to the veteran with the development of evidence. 

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, staged ratings are appropriate whenever the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Impairment of the knee with recurrent subluxation or lateral 
instability that is severe is rated as 30 percent disabling.  
With moderate impairment a 20 percent rating is assigned.  A 
10 percent rating is assigned with slight impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003, 5010.

The criteria for a rating based on limitation of motion of 
the knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 30 percent rating is warranted where flexion is limited to 
15 degrees.  Under Diagnostic Code 5261, a noncompensable is 
warranted where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted 
where extension is limited to 20 degrees.  

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPEGCPREC 9-04.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation of 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal execution of movements in 
different planes.  Instability of motion, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful unstable or misaligned joints, due to a 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.23.  

The evidence of record indicates the veteran received a VA 
examination related to this claim in April 2005.  At this 
time, the examiner noted that the veteran had a slight 
angular gait favoring his right side.  On physical 
examination, the veteran had full range of motion from zero 
degrees of extension to 115 degrees of flexion.  
Additionally, the examiner noted that the veteran exhibited 
pain from 80 degrees to 115 on flexion.  After both Lachman's 
and posterior drawer tests were conducted, the veteran's knee 
revealed no significant instability; and the veteran's knee 
was found to be stable to varus and valgus stress.  At this 
time, an x-ray of the veteran's right knee demonstrated 
moderate to severe arthritic changes, particularly in the 
medial compartment.  The veteran's previous ACL graft was 
well healed and in a good position.  Ultimately, the examiner 
concluded that the veteran had significant arthritic changes 
in the right knee on a moderate to severe level.  

An October 2005 VA treatment note details the veteran's 
progress following his arthroscopic surgery that month.  (The 
veteran was assigned a temporary total rating for 
convalescence following this procedure, effective October 4, 
2005 to January 1, 2006.)  Three days after his surgery, the 
veteran's knee exhibited mild swelling, with no ecchymosis, 
and range of motion of 5 degrees on extension to 70 degrees 
on flexion.  At this time, the examiner indicated the veteran 
would require 2 months of convalescence related to his knee.  

A VA treatment note dated in November 2005, five weeks after 
the veteran's arthroscopy, indicated the veteran's progress 
was "ok."  The examiner found that the veteran had range of 
motion from zero degrees on extension to 120 degrees on 
flexion, with discomfort.  At this time, the veteran was 
found to have moderate crepitation and some medial 
instability.  

Following the veteran's convalescence period, a February 2006 
VA treatment note revealed the veteran's range of motion to 
be from zero degrees of extension to 120 degrees of flexion.  
At this time, the veteran's knee also exhibited pain and 
popping.  Ultimately, the examiner diagnosed the veteran with 
degenerative joint disease of the right knee Grade IV, and 
opined that a total knee replacement would remedy the 
veteran's current problems.  

In August 2006, the veteran returned to the VA facility to 
have his knee reevaluated.  During this visit, the veteran 
had range of motion from zero to 120 degree, with no notation 
of pain.  Further, the examiner found the veteran's knee to 
be stable.  The veteran's previous diagnosis of degenerative 
joint disease was continued, but the examiner indicated that 
the veteran felt the pain in his knee was tolerable.  During 
this visit, the veteran's pain medication was also changed.  

A December 2006 VA examination represents the most recent 
time the veteran's knee was examined related to this claim.  
During this examination, the veteran was found to have range 
of motion from zero degrees of extension to 140 degrees of 
flexion, with pain beginning at 130 degrees.  The examiner 
noted that the veteran had mild anterior/posterior 
instability, with increased pain during flare-ups.  Both an 
x-ray and MRI of the veteran's knee were reviewed and the 
doctor opined that there was mild degenerative change in the 
veteran's right knee with possible meniscal tears.  

A higher rating of 30 percent as provided in Diagnostic Code 
5257 requires severe impairment based on recurrent 
subluxation and lateral instability of the knee.  Both the 
April 2005 VA examination and August 2006 treatment notes 
indicate the veteran's knee revealed no significant 
instability.  Further, the November 2005 treatment note and 
December 2006 VA examination indicated the veteran's knee 
demonstrated no more than moderate instability.  The Board 
has concluded that the December 2006 VA examiner's 
description of the veteran's instability as a moderate 
impairment is consistent with the evidence of record.  In the 
absence of severe impairment based on instability a higher 
rating, as provided under Diagnostic Code 5257, is not 
applicable in this case.

The evidence of record also does not support an increased 
rating for traumatic arthritis of the right knee above 10 
percent.  At the veteran's April 2005 VA examination, the 
examiner reviewed an MRI of the veteran's knee and noted 
severe arthritic changes particularly with the medial 
compartment of the veteran's knee.  A December 2006 VA 
examination revealed further degenerative changes and right 
knee replacement was advised.  Ratings for disability from 
arthritis however rest largely on the limitation of motion 
produced.  The Board finds that this evidence does not 
reflect the presence of limitation of motion of the knee to a 
sufficient severity to warrant a rating higher than 10 
percent.  In fact, the evidence shows that the veteran's 
right knee disorder has not resulted in limitation of motion 
of flexion to less than 45 degrees.  On the contrary, the 
report of the December 2006 VA examination showed that the 
veteran had range of motion from zero to 140 degrees, or to 
130 degrees without pain.  

The Board has noted that the "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or 5261."  VAOPGCPREC 9-98 (August 14, 
1998).  The Board finds, however, that the current rating of 
10 percent adequately reflects the weakness, fatigue and pain 
on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The VA 
examination reports do not reflect that the factors of 
additional functional loss due to pain, weakness, etc are 
present to any significant degree.  The range of motion was 
performed at the December 2006 VA examination with some 
discomfort, but the examiner specifically noted there was no 
additional limitation of motion on repetitive use.  
Accordingly, the criteria for a disability rating higher than 
10 percent for a right knee disorder, or under Diagnostic 
Codes 5260 or 5261, are not met. 

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  (As 
mentioned, a November 2005 rating decision granted the 
veteran a temporary 100 percent disability rating while 
convalescing from surgery on this knee, so the veteran has 
been compensated for this period of disability.)  Therefore, 
referral under 38 C.F.R. § 3.321 to the Under Secretary for 
Benefits, or Director of Compensation and Pension Service for 
extra-schedular consideration is not warranted.  


ORDER

An increased rating for right knee lateral instability, 
currently rated at 20 percent, is denied.

An increased rating for right knee traumatic arthritis, 
currently rated at 10 percent, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


